DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Drawings
The text of 37 CFR 1.84(o) is as follows:
“(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”  (Bold added).
The drawings are hereby objected to under 37 CFR 1.84(o) in that certain drawing elements lack “suitable descriptive legends” that are “necessary for understanding of the drawing,” which “suitable descriptive legends” are hereby “required by the examiner” for the listed drawing elements: in Figure 1, elements 1, 2, 3-1, 3-2, 3-3, 3-N, 5-1, 10-1, 5-2, 10-2, 5-N, and 10-N; in Figure 2, elements 3-1, 3-2, 3-3, 10-1, and 10-2.
Comments
Please note that any mention in this office action of a line number of a claim refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.
It is noted at the end of line 2 of claim 10 that there is a space between the last use of the word, “matrix” and the period.  This is presumed to be a typographical error.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “control unit” in claims 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Overall, independent claim 1 is indefinite and unclear as to the definition of N in relationship to the claimed functions of the “control unit.”  Particularly, on lines 5-9 of claim 1, the forming of different subfusion sets of sensor data of N-1 sensors, where the different subfusion sets are compared to each other would require at least N=3 sensors, otherwise, there would not be more that one subfusion set.  For the case of N=3, the subfusions would be (1, 2), (1, 3), and (2, 3).  The case of N=2 would not meet the claim 1 condition, “leaves sensor data of one singular one of the N environmental sensors unconsidered upon the fusing” (lines 6-7), and that case would have no subfusions, since if N=2, then N-1=1.  It is unclear what claim 1 means for cases less than N=3.  Substantially the same remarks apply to independent claim 5.
On line 1 of dependent claim 2, the phrase, “wherein the condition N>=3 is met” is unclear in context in that there is no earlier mention of a “condition” in either claim 2 or in claim 1.  Substantially the same remarks apply to the same phrase on line 1 of dependent claim 6.
Claim limitation “control unit” (claims 1-3) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the written description describes the “control unit” as a “microcontroller” or a “microprocessor” in paragraph [00019] on the specification, the written description to describe the “program code” or “software” that is necessary to the “control unit” performing the claimed specialized functions in claims 1-3. So, the written description in the specification is not sufficient to perform the entire claimed function of the “control unit.”  In claim 1, lines 8-12 recited specialized functions.  All of dependent claims 2 and 3 are specialized functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Each of dependent claims 2-4 is unclear, at least, in that it depends from unclear, independent claim 1.
Each of dependent claims 6-10 is unclear, at least, in that it depends from unclear, independent claim 5.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The text of independent claim 1 is as follows:
“1. A device for checking a calibration of N environmental sensors , the device comprising: a control unit, wherein the control unit receives sensor data from N environmental sensors that acquire sensor data about an environment to form N subfusions from the acquired sensor data, wherein each of the N subfusions leaves sensor data of one singular one of the N environmental sensors unconsidered upon the fusing, wherein the control unit compares fusion results of the N subfusions to one another to establish an incorrect calibration of the N environmental sensors based on the comparison result, and wherein the control unit provides a check result of the calibration of the N environmental sensors based on the comparison result.”  (Bold added).
In independent claim 1, the recited “control unit” performs a series of functions (lines 4-12).  The written description discloses that the “control unit” is a “microcontroller” or a “microprocessor” executing “software” or “program code,” noting, for example, paragraph [00019] of the specification.  The functions in claim 1 above that are in bold are plainly specialized functions, but the written description fails to disclose an algorithm for either of these functions.  In addition, the functions in each of dependent claim 2 and 3, are, also, plainly specialized functions, and, the written description likewise fails to disclose an algorithm for either of these specialized functions.  Further, the written description fails to describe the “software” or “program code” mentioned in paragraph [00019] of the specification to support any of the specialized functions in claims 1-3.  In that claim 4 depends from claim 1, the written description is not adequate for claim 4 as well for substantially the same reasons.  Due to the lack of the disclosure of at least an algorithm to support the specialized functions in claims 1-3, one of ordinary skill-in-the-art could not reasonably come to the conclusion that Applicant was in possession of the claimed invention of claims 1-4 at the time of filing.
As for method claims 5-10, in that the written description discloses that the “method is executed by a control unit,” in paragraph [00019] of the specification at line 1.  One of ordinary skill-in-the-art could not reasonably come to the conclusion that the Applicant was in possession of the invention in claims 5-10 at the time of filing for substantially the same reasons as set forth above with respect to claims 1-4.  In independent claim 5, lines 8-11 recite the specialized functions.  The recited functions in each of dependent claims 6-10 are likewise specialized functions.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Each of Tian et al (‘420) and Tian et al (‘637) is of general interest for the disclosure relating to the use of subfusion analysis in vehicle detection devices and methods.
Willey et al (‘946) is of general interest for relating to sensor fusion in a set of sensors in a vehicle.
Soohoo (‘498) is of general interest for disclosing pairwise calibration of sensors.
Sharma et al (‘129) is of general interest for relating to calibration of a multi-sensor system.
Kamilov et al (‘121) is of general interest for the disclosure of joint calibration of sensors in a set of sensors.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/           Primary Examiner, Art Unit 3648